Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 61-62, 65-68, are pending in this application.
Claims 1-60, 63-64, are deleted.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 61-62, 65-68, are rejected under 35 U.S.C. 103(a) as being unpatentable over Hadjaz et al., Eur. J. Med. Chem. (2011), vol. 46, pp. 2575-85 [Hadjaz] in view of Kawashima et al., Chem. Pharm. Bull. (1995), vol. 43(5), pp. 783-787, and King, Med. Chem., Principle and Practice (1994), pp. 206-208.
Applicant claims compounds and composition thereof for treating fibrostenosis or intestinal fibrosis. 

    PNG
    media_image1.png
    112
    193
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    113
    160
    media_image2.png
    Greyscale
.
 Determination of the scope and content of the prior art (MPEP 2141.01 
[Hadjaz] teaches compounds 5a-f, table 1, and 6a-i, table 2, composition thereof, useful as lipid peroxidation inhibitors, pp. 2577-2578.  

    PNG
    media_image3.png
    442
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    519
    715
    media_image4.png
    Greyscale

Kawashima et al., teach compounds 9-16, table 1; compounds 17-24, 26-30, table 2; and composition thereof useful as lipid peroxidation inhibitor, pp. 784-5.  
    PNG
    media_image5.png
    414
    709
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    608
    720
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    344
    695
    media_image7.png
    Greyscale

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant inventions are selective combination of prior arts’ compounds. Applicant also claims CF3 instead of halogen or alkyl by the prior arts.  In claim 62, applicant replaced H with methyl on the ring-N and replaced NH with CH2 (isosteres equivalents).
 Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) the teaching of preferred embodiments by the prior arts, 2) well-known knowledge in the art that H and alkyl are equivalents or well-known knowledge of isosteres equivalents, and 3) the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
The invention is no more than a selective combination of the prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the recombination could not be made. Applicant selected NH from Hadjaz et al., and replaced it with CH2 (isosteres equivalents) in claim 62. Applicant also replaced halogen in Kawashima et al., with CF3 (isosteres equivalents) in claim 61. The 
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   
Also, secondary and tertiary amines are obvious variants. Ex parte Bluestone 135 USPQ 199 (Bd. Pat. App. & Int., (1961).
It is well-known in the art that replacement of isosteres equivalent in a compound is expected to produce compounds having similar chemical properties, King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, bivalent equivalents and table 2, Halogen.  See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  
Kawashima et al., teach H and halogen are equivalents at position R1, and halogen and CF3 are well-known isosteres equivalents in the art. King, supra, table 2.
In the instant invention H, halogen and CF3 are equivalents because, they are disclosed as such at [0059], [0061].  Applicant also disclosed H and alkyl as equivalents at R1-R4, X1, X2 and [0061]. See specification, pages 9-11.
Under the US patent practice the disclosed and/or claimed examples by each prior art are deemed the prior art’s preferred embodiments.  One of ordinary skill would have been motivated to select, for modification, from the preferred embodiments.  The selection is an obvious modification available for the preference of an artisan.   There is reasonable expectation of success because replacement of alkyl with H or isosteres equivalents is a routine practice in the art. 
Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977). Such must be a side-by-side study showing the compounds by the prior art do not have the instantly claimed utility. Applicant cannot claim a compound or composition thereof, wherein the compound is equivalent of prior art’s compound, even when the claimed utility is different from prior art. In re Shetty 195 USPQ 753 (CCPA, 1977). Since prior arts’ compounds are equivalents of the claimed compounds, they are expected to have similar chemical and/or biological properties.  Therefore, the utilities of the instant compounds are inherent properties of all the compounds. In re Shetty 195 USPQ 753 (CCPA, 1977).
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
 In claims 66, 68, applicant claims treatment of fibrostenosis or intestinal fibrosis. Fibrostenosis or intestinal fibrosis is a complication of Crohn’s disease, which is inflammatory bowel disease, specification, pages 2-3. See also Rieder et al., Gastroenterol. Hepatol. (2009) vol. 6, pages 228-235. https://doi.org/10.1038/nrgastro.2009.31, visited 8/9/21. The compound by Hadjaz and Kawashima et al., are useful for reductive inhibition, which is inhibition of inflammation. Also, claim 50, filed 8/25/17, but deleted, was drawn to reductive inhibition.
One of ordinary skill in the art would have been motivated to replace isosteres equivalents in the ring at the time the invention was made with reasonable expectation of 
Response
Applicant's arguments filed 8/5/21, have been fully considered but they are not persuasive. Applicant contends the isosteres equivalents are not true equivalents because the electronic structures of the compounds are different. Applicant’s contention contradicts accepted chemical and biological principle well-known in the art and applicant’s invention. It is well-known in the art that when compounds have different electronic configuration but similar chemical or biological properties, such are isosteres equivalents. Applicant also disclosed, [0059], [0061] and claimed the isosteres equivalents as having the same utility. Therefore, applicant’s argument is mere argument. It has no support in science and the invention. Applicant’s argument cannot take the place of evidence. Schulze, 145 USPQ 716 (CCPA, 1965); Cole, 140 USPQ 230 (CCPA, 1964). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole.  Other contentions raised are mute because the rejection is now replaced as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               			Primary Examiner, Art Unit 1625                                                                                                                                              August 9, 2021